 
SPONSORED RESEARCH AGREEMENT
 
This Agreement is made by and between Retrophin, Inc. ("Company") with offices
at 777 Third Avenue, 22nd Floor, New York, NY 10017, and The Regents of the
University of California, on behalf of its San Diego campus, having its office
at 9500 Gilman Drive, La Jolla, CA  92093-0934, ("University").


WHEREAS, University is engaged in a research study funded by the National
Institutes of Health (NIH), ########* (“Study”) and Company desires to
financially supplement the Study and related research projects conducted by
########* at University (“Related Projects”), ########*
 
NOW, THEREFORE, the parties agree as follows:


1.           SCHEDULE – The Study and Related Projects shall be conducted in
accordance with the statement of work attached hereto as Exhibit “A” and
incorporated into this Agreement by this reference solely for the purpose of
describing the scope of work to be performed under this Agreement.  The term of
this Agreement shall begin on the date of last signature and is anticipated to
be completed in approximately ########*, unless sooner terminated as herein
provided.


2.           BUDGET - Company shall support the Related Projects by a grant of
$1,540,000  Dollars ($1,540,000 USD). ########*.  If the Related Projects period
is more than one year, the balance of any funds remaining at the end of any
Related Projects year may be carried over to subsequent years during the period
of the Agreement to support the Related Projects.


3.           PAYMENT - After execution of this agreement and receipt of an
invoice from University, Company will issue payment in the amount of ########*
within ########*.


Payment shall be made to "The Regents of the University of California" and sent
to the following address:


The Regents of the University of California
Cashier’s Office
University of California, San Diego
9500 Gilman Drive
La Jolla, CA 92093-0009


University shall forward invoices to Company at the following address:
 
ATTN: Marc Panoff, CFO, Retrophin, Inc.
PHONE: 646-564-3671
FAX:  646-861-6485
E-MAIL: marc@ Retrophin.com
 
___________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Registration Statement on Form S-1.
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
At least ########* prior to the beginning of each ########* thereafter,
University will forward an invoice to Company in an amount equal to ########*.
Company will submit payment to the address listed above, within the later of
########* after receipt of such invoice or ########* receipt of such invoice.


Company shall have ########* from the completion of the Related Projects to
request that University provide a report of expenditures shown by major cost
categories.


4.           PRINCIPAL INVESTIGATOR - The research is to be conducted by
University under the direction of ########* ("Principal Investigator") who will
be responsible for the direction of the Study and Related Projects, including
all budgeting and revisions to the Budget, in accordance with applicable
University policies.


5.           CONFIDENTIALITY - Subject to Clause 9 of this Agreement, it is the
intent of the parties that neither party shall furnish any information
considered confidential and/or proprietary by it and/or one or more third
parties to the other party in connection with this Agreement.


Should Company deem it necessary to disclose information considered confidential
and/or proprietary by it to University, it will be clearly marked by Company, in
writing, as "Confidential Information" or the Company will advise University
that such information is or shall be deemed to be confidential following
delivery.  Except as required by law, University will maintain the
confidentiality of, and not use, such confidential information except for
purposes of the Study and Related Projects. This obligation does not apply to
information that was known to University prior to its receipt from Company, or
that is independently developed by the University, or becomes known at any time
to third parties through no fault of University, or is required to be disclosed
by law.  Such obligation of confidentiality shall be maintained for a period of
########* from the date of disclosure.


6.           RIGHTS IN DATA - University and Company recognize the traditional
freedom of all scientists to publish and present promptly the results of their
research. Therefore, ########*.


7.           USE OF NAME/PUBLICITY - It is agreed by each party that, except as
required under applicable law or regulations (including, without limitation,
disclosures, and filings required under securities laws and regulations) it will
not under any circumstance use the name, logo, mark or image of the other party
or its employees in any advertisement, press release or publicity with reference
to this Agreement, without prior written approval of the other
party.  California Education Code prohibits use of University’s names to suggest
that University endorses a product or service.
 
___________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Registration Statement on Form S-1.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
8.           PUBLICATION - University shall have the right to publish the
results of the work conducted by University under this Agreement to the extent
such results do not contain Confidential Information of Company provided Company
has the opportunity to review and comment on any proposed manuscripts describing
said work at least ########* prior to their submission for
publication.  University shall consider in good faith Company’s reasonable
comments prior to publication. However, if such proposed manuscript contains
patentable information, University will, at its option, either delete the
patentable information and publish immediately, or withhold publication until
the filing of patent applications on all such patentable inventions or up to
########*, whichever is earlier.


9.           PATENT RIGHTS - Title to inventions, developments or discoveries
arising from research conducted under this Agreement or in connection with the
Related Projects shall be determined in accordance with inventorship under
United States Patent Law, Title 35 United States Code.  For purposes hereof,
inventorship shall only be allocated to Company or University, and any
individuals under the control or otherwise engaged by one party shall be deemed
to be such party


a. Company Inventions - All rights to inventions or discoveries made solely by
Company shall belong to Company and shall be disposed of in accordance with
Company policy.


b. University Inventions - All rights to inventions or discoveries made solely
by University shall belong to the University and shall be disposed of in
accordance with University policy.


c. Joint Inventions - All rights to inventions or discoveries made jointly by
University and Company shall be jointly-owned.
 
To the extent that the University has the legal right to do so (and the
University shall in all cases use reasonable efforts to ensure that it has such
rights) and subject to the rights of the U.S. government, the University shall
offer to the Company, in accordance with the provisions of the following Clause,
the option to negotiate a commercial, royalty-bearing license (the “Option”)
under any University Inventions conceived and first reduced to practice in
connection with the performance of research under this Agreement or the Related
Projects.


########*


10.           INDEMNIFICATION - Company agrees to defend, indemnify and hold
University harmless from and against any and all liability, loss,  expense,
reasonable attorneys' fees, or claims for injury or damages arising out of the
performance of this Agreement, but only in proportion to and to the extent such
liability, loss, expense, attorneys' fees, or claims for injury or damages are
caused by or result from breach of this Agreement or the negligent or
intentional acts or omissions of Company, its officers, agents or employees.

___________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Registration Statement on Form S-1.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
University agrees to defend, indemnify and hold Company harmless from any claim,
liability, loss, expense, reasonable attorneys' fees, or claims for injury or
damages arising out of the performance of this Agreement, but only in proportion
to and to the extent such liability, loss, expense, attorneys' fees, or claims
for injury or damages are caused by or result from breach of this Agreement or
the negligent or intentional acts or omissions of University, its officers,
agents, or employees.


11.           SUPPLIES AND EQUIPMENT - In the event that University purchases
equipment hereunder, title to such equipment shall vest in University.


12.           EXCUSABLE DELAYS - In the event of a delay caused by inclement
weather, fire, wildfire, earthquake, flood, strike or other labor dispute, act
of God, military activity, act of governmental officials or agencies, or any
other cause beyond the control of University, University shall be excused from
performance hereunder for the period of time attributable to such delay, which
may extend beyond the time lost due to one or more of the causes mentioned
above.  In the event of any such delay, this Agreement may be revised by
changing the Budget, performance period and other provisions, as appropriate, by
mutual agreement of the parties.


13.           NOTICE - Whenever any notice is to be given hereunder, it shall be
in writing and sent to the following address:
 

 
University: 
Attn:
Contract and Grant Officer
Office of Contract and Grant Administration
University of California, San Diego
La Jolla, CA 92093-0934

 

 
for express mail:
use 10300 North Torrey Pines Road
La Jolla, CA  92037

 

 
Company: 
Retrophin, Inc.
777 Third Avenue, Suite 22
New York, New York 10017
Attn: Marc Panoff, Chief Financial Officer
Facsimile Number: 646-861-6485
 
With a copy (which shall not constitute notice) to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Attn: Evan L. Greebel, Esq.
Facsimile Number: 212-894-5883

 
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
14.           TERMINATION - This Agreement may be terminated by either party for
material breach by the other party ########*.  In addition, this Agreement may
be terminated by either party upon the giving of sixty (60) days prior written
notice to the other party.  Written notice shall be directed to the appropriate
individual named in Clause 13 ("Notice") of this Agreement. Upon the giving of
notice of termination by either party, ########* .  In the event of termination
by Company pursuant to the second sentence hereof or by the University due to
Company’s uncured breach, ########* .  Upon the giving of notice of termination
by University, as of the effective termination date, ########* .


15.           WARRANTIES - ALL MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR ANY
WARRANTY THAT THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT
OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.


16.           Compliance with Federal Securities Laws.  University hereby
acknowledges that it is aware, and will advise each of its employees, agents or
consultants who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws prohibit any person who or
that has received from, or about, the Company material, non-public information
from purchasing or selling securities of Company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
 
[Signatures on next page]


 
___________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Registration Statement on Form S-1.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
 
RETROPHIN, INC.
              By:
/s/ Chris Loryman
  By: 
/s/ Martin Shkreli
    (signature)      
(signature)
         
 
  Name:   Chris Loryman   Name:   Martin Shkreli   Title:  Contract Manager  
Title:  Chief Executive Officer               Date: December 12, 2013   Date:
December 12, 2013  

 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
Exhibit A:  Statement of Work
UCSD Research Proposal for Translational Studies of Oxytocin
 
########* [2 pages omitted]
 
 
___________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Registration Statement on Form S-1.
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
       Exhibit B: Budget
UCSD Research Proposal for Translational Studies of Oxytocin
 
 
 
########* [2 pages omitted]

 
___________________
* ######## = Material omitted pursuant to a request for Confidential Treatment
and submitted separately to the Commission on the date of submission of this
Registration Statement on Form S-1.
 
 
Page 8 of 8

--------------------------------------------------------------------------------